t c summary opinion united_states tax_court christina wentland petitioner v commissioner of internal revenue respondent docket no 5241-01s filed date christina wentland pro_se lisa k hunter for respondent holmes judge background this case was tried on date in omaha nebraska christina wentland now christina anderson challenged the it was heard pursuant to the provisions of internal_revenue_code sec_7463 section citations are all to that code the decision is not reviewable by any other court nor should the opinion be cited as precedent in future proceedings government’s notice_of_deficiency the notice_of_deficiency said she owed dollar_figure in additional taxes for because she claimed a dependency_exemption for her daughter stephanie to which she was not entitled the government also said that ms anderson owed even more than dollar_figure because she should have filed under the category married_filing_separately rather than as head_of_household or single ms anderson was the only witness at the trial and the court found her to be sincere and truthful in testifying about the facts in this case using her testimony and the documents that she had as evidence the court finds that she married steven wentland in council bluffs iowa on date they have two children stephanie and steven ms anderson and mr wentland were still married all through though they had separated in date both filed for divorce earlier that year the couple did not negotiate a written_separation_agreement mr wentland was awarded temporary custody of the children which continued throughout during ms anderson lived at a number of different addresses including eagle nebraska where she had her own place with friends in lincoln and in her own place again in another house in lincoln during the latter half of she tried to reconcile with her husband and moved to a trailer on the property of her mother-in-law’s house during ms anderson paid all the child_support she owed as directed by the nebraska district court’s temporary custody order the couple’s divorce only became final in according to the divorce decree ms anderson could claim stephanie as a dependent for tax purposes mr wentland could claim steven provided he was current on all child_support payments relying on the terms of the divorce decree and her attorney’s advice ms anderson claimed stephanie as a dependent on her tax_return discussion the sections of the tax code that apply to separated and divorced couples are complicated usually the government would follow a divorce decree like ms anderson’s and let the couple decide between themselves who gets which child’s deductions but that’s true only if the parents are divorced legally_separated under a decree of divorce or separate_maintenance separated under a written_separation_agreement or live apart at all times during the last months of the calendar_year ms anderson and mr wentland did not meet any of these requirements in 1999--they weren’t divorced yet they weren’t legally_separated under a decree of divorce or separate_maintenance they had no written_separation_agreement and because they tried to reconcile off and on in they were not living apart at all times during the last six months of what they did have was a divorce case that wasn’t finished yet plus an order from a state court awarding temporary custody of both children to mr wentland ms anderson’s problem then is that the advice she got was wrong because her divorce was not final until date this means that the divorce decree didn’t apply to her taxes in this kind of situation the tax code says that a taxpayer like ms anderson must prove she gave more than half of the support for her daughter before she can claim her as a dependent see sec_152 this is very hard to do--first ms anderson would have to prove the total amount of support stephanie received during the year including any food clothing and shelter that stephanie got from her grandmother as well as mr wentland at trial ms anderson truthfully said that in her daughter was mostly living with mr wentland’s mother even though ms anderson paid the child_support the state court told her to and paid for extras too we find that she did not show that she paid for more than half of all her daughter’s expenses in therefore ms anderson could not claim her daughter as a dependent on her tax_return the government also claims that ms anderson should have filed as married_filing_separately instead of single or head_of_household while it may be true that ms anderson should have filed as married_filing_separately because her divorce was not final until the government raised the issue only right before trial the government’s lawyer quite properly decided to withdraw the government’s motion so the deficiency will stay at dollar_figure and not increase any more the court notes that with the passage of time the dollar_figure deficiency will be increased by several years’ worth of interest and urges the government to explain to ms anderson the possibility of paying on an installment_plan or if her current financial situation makes it appropriate discussing with her the possibility of compromising the total amount owed a decision will be entered for respondent
